Citation Nr: 1021217	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  06-24 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial, compensable evaluation for 
residuals of a fractured left index finger with traumatic 
arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1958 to April 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

Although the Veteran was scheduled to testify before the 
undersigned at a Board hearing in May 2009, he submitted a 
signed statement in March 2009 withdrawing his request for a 
hearing.

The issue of entitlement to an initial, compensable 
evaluation for residuals of a fractured left index finger was 
remanded by the Board for further development in November 
2009.


FINDING OF FACT

The competent evidence of record does not demonstrate 
limitation of motion of the index finger with a gap of one 
inch (2.5 cm.) or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible; or extension limited by more than 30 degrees


CONCLUSION OF LAW

The criteria for entitlement to an initial, compensable 
evaluation for residuals of a fractured left index finger 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 
4.459, 4.71a, Diagnostic Code 5229 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a) (2009).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  The Board notes that 
38 C.F.R. § 3.159 was revised, effective as of May 30, 2008, 
and several portions of the revisions are pertinent to the 
claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 30, 
2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

In this case, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).  A letter dated in 
March 2005, prior to the initial adjudication of his claim, 
informed the Veteran of the information necessary to 
substantiate his claim.  He was also informed of the evidence 
VA would seek on his behalf and the evidence he was expected 
to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009); Quartuccio, at 187.  

The Board notes that an increased rating is a "downstream" 
issue.  Once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  Sutton v. Nicholson, 20 Vet. 
App. 419 (2006).  Therefore, adequate notice was provided to 
the Veteran prior to the transfer and certification of the 
Veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
(2009).

Further, the claimant's service treatment records and 
pertinent post-service medical records have been obtained, to 
the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  Regarding 
his increased rating claim, the Veteran was afforded a VA 
examination to ascertain the current nature and extent of his 
disability in March 2010.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  See Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA 
examination obtained with regard to this claim is adequate, 
as it is predicated on a reading of pertinent medical records 
and provided a requested opinion.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met.  See 38 C.F.R. § 3.159(c) (4) (2009).  The VA 
examination report is thorough and supported by the record.  
The examination noted above is therefore adequate upon which 
to base a decision.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Rating

The Veteran seeks an initial, compensable disability rating 
for residuals of a fractured left index finger. 

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2009).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the Veteran's 
condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(2002).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
Veteran.  See 38 C.F.R. § 4.3 (2009). 

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  The Court has 
also held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant 
temporal focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  Id.  The Board has 
considered whether staged ratings are for consideration; 
however, the evidence of record does not establish distinct 
time periods where the Veteran's service-connected disability 
results in symptoms that would warrant different ratings.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2009).  

When evaluating loss in range of motion, consideration is 
given to the degree of functional loss caused by pain.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. § 
4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  See Id, at 
206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and functional loss with respect to all 
these elements.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.

For the reasons expressed immediately below, the Board finds 
that the symptoms of the Veteran's service-connected 
residuals of a left index finger fracture are consistent with 
the currently assigned non-compensable disability rating.

The diagnostic codes pertaining to range of motion of the 
fingers are found in 38 C.F.R. § 4.71a, Diagnostic Codes 5216 
to 5230 (2009).

Note (1) preceding 38 C.F.R. § 4.71a, Diagnostic Codes 5216-
5230 provides in particular, that:

(1.) For the long, ring, and little fingers (digits III, IV, 
and V), zero degrees of flexion represents the fingers fully 
extended, making a straight line with the rest of the hand. 
The position of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the metacarpophalangeal and 
proximal interphalangeal joints flexed to 30 degrees, and the 
thumb (digit I) abducted and rotated so that the thumb pad 
faces the finger pads. Only joints in these positions are 
considered to be in favorable position. For digits II through 
V, the metacarpophalangeal joint has a range of zero to 90 
degrees of flexion, the proximal interphalangeal joint has a 
range of zero to 100 degrees of flexion, and the distal 
(terminal) interphalangeal joint has a range of zero to 70 or 
80 degrees of flexion.  38 C.F.R. § 4.71a, Table "Evaluation 
of Ankylosis or Limitation of Motion of Single or Multiple 
Digits of the Hand."

The Veteran's disability is under Diagnostic Code 5229 
[limitation of motion of the index or long finger].  Per this 
Diagnostic Code, a non-compensable rating is warranted for a 
gap of less than one inch between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, and extension limited by no 
more than 30 degrees.  A 10 percent disability rating is 
warranted for limitation of motion of the index finger with a 
gap of one inch (2.5 cm.) or more between the fingertip and 
the proximal transverse crease of the palm, with the finger 
flexed to the extent possible; or with extension limited by 
more than 30 degrees.  38 C.F.R. § 4.71a (2009).

A distinction is made between major (dominant) and minor 
extremities for rating purposes.  Only one hand is to be 
considered major.  See 38 C.F.R. § 4.69 (2009).  However, 
under Diagnostic Code 5229, the dominant and minor 
extremities are rated equally.

The Veteran was afforded a VA examination in August 2005.  At 
that time, the Veteran reported a numbness and tingling in 
the fourth and fifth fingers of both hands.  He reported that 
he was told this was bilateral carpel tunnel syndrome.  The 
Veteran did not complain of pain, flare-ups, or exacerbation 
of any residuals in cold weather.  He reported an occasional 
pop in his left wrist.  X-ray evidence revealed a fracture of 
the second metacarpal of the left hand, with traumatic 
arthritis resulting from that injury.

While the VA examiner measured range of motion of the 
Veteran's hand and wrist, a measurement of the gap between 
the finger and the proximal transverse crease, when extended, 
was not measured.  Also, the examiner did not measure 
extension of the left index finger.  See VA examination 
report, August 2005.

Pursuant to a November 2009 Board remand, an additional VA 
examination was provided in March 2010.  At that time, the 
Veteran complained of stiffness and pain during the winter 
months, and he denied pain in his left wrist other than some 
cracking on movement.  The Veteran reported that his right 
hand was asymptomatic.  Although the Veteran's left index 
finger fractured was noted, specifically the metacarpal, 
there was no injury to any other bone or joint at the time of 
the Veteran's in-service injury.  There was no history of 
neoplasm.  The Veteran stated that pain was a 5/10.  He 
denied any problems with strength or dexterity.  He stated 
that pain occurred after an hour of repetitive use.

On examination, no surgical scar was evident.  Swelling was 
not observed.  Index finger metacarpophalangeal joint flexion 
was to 85 degrees, dorsiflexion to 10 degrees, 
interphalangeal joint flexion to 80 degrees, dorsiflexion to 
0 degrees, distal interphalangeal joint flexion was to 65 
degrees, and extension was to 0 degrees.  Repetitive 
movements were without objective evidence of pain with no 
fatigue, weakness, lack of endurance, or incoordination.  
There was no gap between the tip of the finger and the 
proximal transverse crease of the palm.  Hand grip strength 
was equal, bilaterally.  There was no evidence of atrophy of 
the thenar, hypothenar, or lumbrical muscles.  The Veteran 
was able to push, pull, and twist.  There was no flexion 
deformity or rotational deformity of the index finger.  

Sensory examination did not show any neurological deficits, 
and sensations were intact in all fingers.  Tinel sign was 
negative.  X-rays revealed no acute fracture, dislocation, or 
soft tissue abnormality.    Moderate degenerative change of 
the first interphalangeal joint was noted.  The Veteran was 
diagnosed with a fracture of the second metacarpal left hand, 
with residual traumatic arthritis of the index finger, 
moderate.  In short, there is virtually no limitation of 
motion or loss of function related to the service-connected 
residuals of a left index finger fracture.

While the Veteran's numerous private medical reports have 
been reviewed, as well as his VA outpatient reports, there is 
no competent medical evidence to contradict the findings of 
the March 2010 VA examiner.  A careful review of the record 
indicates that there is no medical evidence of record tending 
to indicate that the Veteran experiences any significant 
limitation of motion associated with his disability.  

In sum, the competent medical evidence does not demonstrate 
limitation of motion of the index finger with a gap of one 
inch (2.5 cm.) or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible; or extension limited by more than 30 
degrees, as is necessary for a 10 percent disability rating 
pursuant to Diagnostic Code 5229.  Therefore, the criteria 
for a higher disability rating have not been met or 
approximated.  See 38 C.F.R. § 4.71a, 4.118, Diagnostic Codes 
5229 and 7805 (2009).

The Board has also considered whether an increased disability 
rating is warranted for the Veteran's left index finger based 
on functional loss due to pain, weakness, excess 
fatigability, incoordination and flare-ups, pursuant to 38 
C.F.R. §§ 4.40 and 4.45 and the Court's holding in DeLuca, 
supra.  The objective clinical findings of record, however, 
do not reflect any additional impairment per DeLuca that 
warrants a higher rating.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003.  Diagnostic Code 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010 (2009).  

Here, limitation of motion is noncompensable, and range of 
motion findings have been objectively confirmed.  In the 
absence of objective compensable or painful limitation of 
motion, X- ray evidence of arthritis involving two or more 
major joints or two or more minor joint groups, will warrant 
a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  Here, 
however, the Veteran's degenerative changes involve one non-
major joint.  As such, an additional rating pursuant to 
Diagnostic Code 5003 is not warranted at this time.

The Board lastly has considered whether the case should be 
referred for extraschedular consideration under 38 C.F.R. § 
3.321(b)(1) (2009).  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability may be approved, provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.

A review of the record reveals that the RO declined to refer 
the evaluation of the Veteran's disability to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2009).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  

There is a three-step analysis for determining whether an 
extraschedular evaluation is appropriate. Thun v. Peake, 22 
Vet. App. 111 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the Veteran's disability picture is adequately contemplated 
by the rating schedule. Id.  If the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

It is not necessary, in this case, to go any further than the 
first step of the Thun analysis for the issue of entitlement 
to a higher initial evaluation.  In this instance, the rating 
criteria are not inadequate.  A higher rating is available 
for residuals of a fractured left index finger under the 
Diagnostic Code, however, the Veteran simply does not meet 
those criteria.  Therefore, the Board finds no basis for 
further action on this question with regard to this issue.  

The evidence in this case does not support an initial, 
compensable evaluation for residuals of a fractured left 
index finger.  Accordingly, the Veteran's claim for a higher 
initial rating is denied.


ORDER

Entitlement to an initial, compensable evaluation for 
residuals of a fractured left index finger is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


